                               UNITED STATES BANKRUPTCY COURT
                               NORTHERN DISTRICT OF CALIFORNIA
                                       SAN JOSE DIVISION


IN RE:                                                         CASE NO. 14-52022 SLJ
                                                               CHAPTER 13
JOSE MORA
MONICA FIGUEROA                                                JUDGE STEPHEN L. JOHNSON

         DEBTORS                                               NOTICE OF FINAL CURE PAYMENT


Pursuant to Federal Rule of Bankruptcy Procedure 3002.1(f), the Chapter 13 Trustee, DEVIN
DERHAM-BURK files this Notice of Final Cure Payment. The amount required to cure the default in
the claim listed below has been paid in full, or has been fully paid to the extent it was required to be paid
pursuant to court order in this case.


Name of Creditor: NATIONSTAR MORTGAGE LLC DBA MR COOPER




Final Cure Amount

Court   Account                                    Claim                Claim                Amount
Claim # Number                                     Asserted             Allowed              Paid

   13      8945                                    $4,181.85            $4,181.85            $4,181.85

Total Amount Paid by Trustee                                                                 $4,181.85


Monthly Ongoing Mortgage Payment

Mortgage is Paid:

     Through the Chapter 13 Conduit                      X Direct by the Debtors


Within 21 days of the service of the Notice of Final Cure Payment, the creditor MUST file and serve a
Statement as a supplement to the holder’s proof of claim on the Debtors, Debtors' Counsel and the
Chapter 13 Trustee, pursuant to Fed.R.Bank.P.3002.1(g), indicating 1) whether it agrees that the Debtors
have paid in full the amount required to cure the default on the claim; and 2) whether the Debtors are
otherwise current on all payments consistent with 11 U.S. C. § 1322(b)(5).

The statement shall itemize the required cure or post-petition amounts, if any, that the holder contends
remain unpaid as of the date of the statement. The statement shall be filed as a supplement to the
holder’s proof of claim and is not subject to Rule 3001(f). Failure to notify may result in sanctions.


Case: 14-52022         Doc# 72       Filed: 07/23/19       Entered: 07/23/19 16:19:28            Page 1 of 2
                                                                                CASE NO. 14-52022 SLJ


                                    CERTIFICATE OF SERVICE

I hereby certify that a copy of the foregoing Notice of Final Cure Payment was served on the parties
listed below by ordinary U.S. Mail or served electronically through the Court ’s ECF System at the e-mail
address registered with the Court on this 23rd day of July, 2019.


JOSE MORA, MONICA FIGUEROA, 281 LAS LOMAS DR, WATSONVILLE, CA 95076


ELECTRONIC SERVICE - CENTRAL COAST BANKRUPTCY INC, 532 PAJARO ST, SALINAS,
CA 93901


NATIONSTAR MORTGAGE LLC DBA MR COOPER, P O BOX 619094, DALLAS, TX 75261 -9741


ELECTRONIC SERVICE - United States Trustee


Date: July 23, 2019                                           /s/ Janine VanSant
                                                              Office of
                                                              DEVIN DERHAM-BURK, Chapter 13
                                                              Trustee
                                                              P O BOX 50013
                                                              SAN JOSE, CA 95150-0013




Case: 14-52022        Doc# 72      Filed: 07/23/19      Entered: 07/23/19 16:19:28          Page 2 of 2
